Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of applicants’ amendments, remarks and the declaration filed under 37 C.F.R. 1.132 submitted January 14, 2021 is acknowledged.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,827,225 in view of Wang et al. (US 2014/0275238 A1). 
“225 claims a method of treating corneal nociception in a patient comprising administering to at least one eye of the patient a therapeutically effective amount of the following compound or a pharmaceutically acceptable salt thereof, in a topical ophthalmic formulation having a concentration from about 0.01% (w/v) to about 10% (w/v):
    PNG
    media_image1.png
    91
    268
    media_image1.png
    Greyscale
the 4,5-dihydro-N-[4-[[4-(1-methylethoxy)phenyl]methyl]phenyl]-1H-imadazol-2-amine compound as instantly claims. 
“225 does not claim expressly an ophthalmic solution with the particular concentration as recited in claims 24 and 25, no the particular excipients recited in claim 23, 
However, Wang et al. teach ophthalmic pharmaceutical compositions comprising an IP receptor antagonist and a pharmaceutically acceptable carrier (see page 1, section [0006]).  Wang et al. teach a suitable IP receptor antagonist includes a compound of formula (I): 

    PNG
    media_image2.png
    97
    298
    media_image2.png
    Greyscale
herein, which is the 4,5-dihydro-N-[4-[[4-(1-methylethoxy)phenyl]methyl]phenyl]-1H-imadazol-2-amine as claimed (see page 2, section [0016]-[0017]). Wang et al. teach the concentration of the IP receptor antagonist in an ophthalmic pharmaceutical composition is at a concentration of from about 0.01% to 1.00%, or 0.01%, 0.02%, 0.03%, 0.04%, 0.05%, 0.06%, 0.07%, 0.08%, 0.09%, 0.10%, 0.11%, 0.12%, 0.13%, 0.14%, 0.15%, 0.16%, 0.17%, 0.18%, 0.19%, 0.20%, 0.30%, 0.40%, 0.50%, 0.60%, 0.70%, 0.80%, 0.90%, or 1.00% (w/v), meeting the limitation as claimed in the instant claim 24 and 25 (see page 4, section [0039]). The ophthalmic pharmaceutical composition may comprise various ophthalmic pharmaceutical excipients, including lubricant, viscosity-enhancing agent, such as polyethylene glycol; tonicity agents, such as mannitol; solubilizer (surfactant), such as Polysorbate 80. The pH of the composition is in the range of 6-8, particularly, 7.4. Glycerin may be in the composition  with a concentration range of 0.10% to 2.0%, See, particularly, paragraphs [0027],  [0040] to [0043]. Propylene glycol has been used as part of the solvent system. See, paragraph [0009] and example 2, paragraphs [0059] to [0060]. Thus, the employment of any one In re Boesch and Slaney (CCPA) 204 USPQ 215. Furthermore, as to the particularly concentration, note, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, optimization within prior art conditions or through routine experiment would have been obvious. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0275238 A1). 
Wang et al. teach ophthalmic pharmaceutical compositions comprising an IP receptor antagonist and a pharmaceutically acceptable carrier (see page 1, section [0006]).  Wang et al. teach a suitable IP receptor antagonist includes a compound of formula (I): 

    PNG
    media_image2.png
    97
    298
    media_image2.png
    Greyscale
herein, which is the 4,5-dihydro-N-[4-[[4-(1-methylethoxy)phenyl]methyl]phenyl]-1H-imadazol-2-amine as claimed (see page 2, section [0016]-[0017]).  Wang et al. teach the concentration of the IP receptor antagonist in an ophthalmic pharmaceutical composition is at a concentration of from about 0.01% to 1.00%, or 0.01%, 0.02%, 0.03%, 0.04%, 0.05%, 0.06%, 0.07%, 0.08%, 0.09%, 0.10%, 0.11%, 0.12%, 0.13%, 0.14%, 0.15%, 0.16%, 0.17%, 0.18%, 0.19%, 0.20%, 0.30%, 0.40%, 0.50%, 0.60%, 0.70%, 0.80%, 0.90%, or 1.00% (w/v), meeting the limitation as claimed in the instant claim 24 and 25 (see page 4, section [0039]). The ophthalmic composition may comprise various ophthalmic pharmaceutical excipients, including lubricant, viscosity-enhancing agent, such as polyethylene glycol; tonicity agents, such as mannitol; solubilizer (surfactant), such as Polysorbate 80. The pH of the composition is in the range of 6-8, particularly, 7.4. Glycerin may be in the composition  with a concentration range of 0.10% to 2.0%, See, particularly, paragraphs prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, optimization within prior art conditions or through routine experiment would have been obvious. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). With respect to claims 27 to 28, requiring, lubricant, such as propylene glycol, or glycerol (glycerin), at the concentration of 0.1 % to about 1% (w/v), note, the employment of lubricant, such as propylene glycol, or glycerol, in the ophthalmic pharmaceutical compositions would have been obvious as Wang et al. teach the employment of lubricant in the ophthalmic composition. The selection of those known ophthalmic acceptable excipients with effective amounts for their respective function would have been a matter of optimization of result affecting parameters, which is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. 
Response to the Arguments
Applicants’ amendments, remarks and the declaration under 37 C.F.R. 1.132 submitted January 14, 2021 have been fully considered, but found unpersuasive.
The declaration under 37 CFR 1.132 filed January 14, 2021 is insufficient to overcome the rejection of claims 23-39 based upon Wang et al. (US 2014/0275238 A1) as set forth in the last Office action because: the declaration fails to establish a prima facie case of unexpected results which are commensurate in scope with claimed invention and are practically and statistically significant. Note, regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e). In instant case, applicants assert that it is unexpected and surprising that the ophthalmic application of compound herein would lead to the delivery of the drug to tissue at the back of eye, i.e., retina, which is undesirable in the treatment of eye. In the declaration applicants present data of concentrations of 0.06%, 0.12% and 0.24% in dog model, which give retina drug amounts of 5.98 ng/g, 10.71 ng/g and 26.31 ng/g and cornea drug amount 173.1 ng/g, 453.2 ng/g and 4417.6 ng/g, respectively. Without further elaboration, applicant assert that “there is a critical dose range for topical ophthalmic administration of compound A for targeting corneal nociception at which distribution to the retina and other tissue at the posterior of the eye and associated side effects are expected to be minimized.” And “critical dose range extends up to about 0.2% (w/v)”. First, there is no evidence showing that the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627